                                      Case 2:19-cv-00174-JCM-CWH Document 5 Filed 02/25/19 Page 1 of 2



                        1       HILARY B. MUCKLEROY, ESQ., Bar # 9632
                                LITTLER MENDELSON, P.C.
                        2       3960 Howard Hughes Parkway
                                Suite 300
                        3       Las Vegas, NV 89169-5937
                                Telephone:   702.862.8800
                        4       Fax No.:     702.862.8811

                        5       Attorney for Defendants
                                GREEN FARMS OF NEVADA, INC.,
                        6       dba WORLDWIDE PRODUCE

                        7

                        8                                          UNITED STATES DISTRICT COURT
                        9                                              DISTRICT OF NEVADA
                     10

                     11         MICHELLE IOVINO,

                     12                               Plaintiff,                 Case No. 2:19-cv-174

                     13         vs.                                              [PROPOSED] STIPULATION AND
                                                                                 ORDER TO EXTEND TIME FOR
                     14         GREEN FARMS OF NEVADA, INC., a                   DEFENDANT TO FILE RESPONSIVE
                                Nevada corporation, dba WORLDWIDE                PLEADING
                     15         PRODUCE,
                                                                                 [FIRST REQUEST]
                     16                               Defendants.

                     17

                     18                  Plaintiff MICHELLE IOVINO and Defendants GREEN FARMS OF NEVADA, INC. dba

                     19         WORLDWIDE PRODUCE by and through their undersigned counsel, hereby agree and stipulate to

                     20         extend the time for Defendant to file a responsive pleading from the current deadline of March 6, 2019

                     21         up to and including March 20, 2019.

                     22                  Such extension is necessary in light of the fact that Defendants’ counsel was only recently

                     23         retained. The additional time will allow Defense counsel to continue to analyze the Complaint and

                     24         prepare a sufficient responsive pleading.

                     25         ///

                     26         ///

                     27         ///

                     28
LITTLE R MEND ELSO N, P .C .    FIRMWIDE:162619508.1 099281.1000
        Attorneys At Law
  3960 H oward Hughes Parkway
            Suite 300
   Las Vegas, NV 89169-5937
          702.862.8800
                                    Case 2:19-cv-00174-JCM-CWH Document 5 Filed 02/25/19 Page 2 of 2



                        1                This is the first request for an extension of time to respond to the Complaint. This request is

                        2        made in good faith and not for the purpose of delay.

                        3        Dated: February 25, 2019                       Dated: February 25, 2019
                        4       Respectfully submitted,                         Respectfully submitted,
                        5

                        6       /s/ Robert P. Spretnak, Esq.                   /s/ Hilary B. Muckleroy, Esq.
                                ROBERT P. SPRETNAK, ESQ.                       HILARY B. MUCKLEROY, ESQ.
                        7       LAW OFFICES OF ROBERT P.                       LITTLER MENDELSON, P.C.
                                SPRETNAK
                        8                                                      Attorneys for Defendants
                                Attorney for Plaintiff                         GREEN FARMS OF NEVADA, INC., dba
                        9       MARDEL P. CALLOWAY                             WORLDWIDE PRODUCE
                     10
                                                                                ORDER
                     11

                     12                                                                 IT IS SO ORDERED.

                     13                                                                        February 26
                                                                                        Dated: _____________________, 2019.
                     14

                     15
                                                                                        _______________________________________
                     16
                                                                                        UNITED STATES DISTRICT   COURT JUDGE
                                                                                                        MAGISTRATE
                     17

                     18

                     19

                     20

                     21

                     22

                     23

                     24

                     25

                     26

                     27

                     28
LITTLE R MEND ELSO N, P .C .                                                      2.
        Attorneys At Law
  3960 H oward Hughes Parkway    FIRMWIDE:162619508.1 099281.1000
            Suite 300
   Las Vegas, NV 89169-5937
          702.862.8800
